DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the publication “Synthesis and Electrochemical Characterization of Crosslinked Poly(ethylene oxide) Containing LiN(CF3SO2)2” (hereinafter “the Carvalho et al. publication”).
	The Carvalho et al. publication discloses a polymer membrane comprising a crosslinked polyethylene glycol network polymer according to the recited formula (I), wherein the polyethylene glycol has a molecular weight of 600 or 1000 such that l, m and n are 14 or 23 at the abstract and the Experimental section at page 1741, second column to page 1742, first column.
.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “Synthesis and Electrochemical Characterization of Crosslinked Poly(ethylene oxide) Containing LiN(CF3SO2)2” (hereinafter “the Carvalho et al. publication”).
The Carvalho et al. publication discloses a membrane thickness of 750-800 µm at Table 1.
However, one of ordinary skill in the art would have recognized that a thinner membrane could be prepared, including under 100 µm, to reduce the amount of polymer used to lower manufacturing costs.

7.	Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Poly(ether urethane) and poly(ether urethane urea) membranes with high H2S/CH4 selectivity” (hereinafter “the Chatterjee et al. publication”) in view of Elfert et al. (US 4,115,465), the publication “Synthesis and Electrochemical Characterization of Crosslinked Poly(ethylene oxide) Containing LiN(CF3SO2)2” (hereinafter “the Carvalho et al. publication”) and Kiguchi et al. (US 2017/0266625 A1).

With regard to claim 1, the Chatterjee et al. publication discloses a polymer membrane (PU3 and PU4)comprising a crosslinked polyethylene glycol polymer crosslinked with a polyisocyanate (MDI), wherein the polyethylene glycol has a molecular weight of 1500 such that l, m and n are 34 at the abstract and Section 2.2 at page 101, first and second columns.
The prior art is seen as disclosing a specific example lying within the instantly claimed ranges. Therefore the limitation is seen as being anticipated, See MPEP 2131.03(I).
	The Chatterjee et al. publication does not disclose the polyethylene glycol being crosslinked using the recited triisocyanate.
	Elfert et al. teaches that three-dimensionally crosslinked polyurethanes can be obtained by using triisocyanates in place of diisocyanates as the crosslinker at col. 2, lines 67 to col. 3, line 5.
	The Carvalho et al. publication teaches that methylidynetri-p-phenylene triisocyanate is a known triisocyanate for crosslinking similar membranes obtained from polyethylene glycol at the Experimental section at page 1741, second column to page 1742, first column.
Kiguchi et al. teaches three-dimensional polymers having improved film strength at paragraph [0081].
	It would have been obvious to one of ordinary skill in the art to incorporate the triisocyanate crosslinker of Elfert et al. (including the methylidynetri-p-phenylene triisocyanate taught by the Carvalho et al. publication) to provide a three-dimensionally crosslinked polymer having improved film strength, as suggested by Elfert et al. at col. 2, lines 67 to col. 3, line 5 and Kiguchi et al. at paragraph [0081].

	With regard to claim 6, the Chatterjee et al. publication discloses the polymer membrane having a thickness of 76 µm at page 102, first column, first paragraph.

	With regard to claims 8-10, the Chatterjee et al. publication as modified by Elfert et al. and the Carvalho et al. publication likewise teaches the corresponding method of using the recited polymer membrane for gas separation, including the gas stream comprising methane, carbon dioxide and hydrogen 

	With regard to claims 11 and 12, the Chatterjee et al. publication discloses the polymer membrane having a carbon dioxide/methane selectivity of 12, 13, 15 or 17 and a hydrogen sulfide/methane selectivity of 55, 58, 66 or 74 at Table 1. The Examiner notes that the polymer membrane of the Chatterjee et al. publication as modified by Elfert et al. and the Carvalho et al. publication will likewise exhibit the recited selectivities since it is formed from the same polymer membrane as instantly claimed. See MPEP 2112.01(I) and (II).

	With regard to claims 7 and 13, the Chatterjee et al. publication does not disclose values from l, m and n within the recited ranges.
	The Carvalho et al. publication teaches obtaining crosslinked membranes from polyethylene glycol having a molecular weight of 600 or 1000 such that l, m and n are 14 or 23 at the abstract and the Experimental section at page 1741, second column to page 1742, first column.
	It would have been obvious to one of ordinary skill in the art to incorporate the polyethylene glycol having the molecular weights of the Carvalho et al. publication into the method of the Chatterjee et al. publication since such polyethylene glycols are recognized in the art as being suitable for forming crosslinked membranes. See MPEP 2144.07.

8.	Claims 2-5 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Poly(ether urethane) and poly(ether urethane urea) membranes with high H2S/CH4 selectivity” (hereinafter “the Chatterjee et al. publication”) in view of Elfert et al. (US 4,115,465), the publication “Synthesis and Electrochemical Characterization of Crosslinked Poly(ethylene oxide) Containing LiN(CF3SO2)2” (hereinafter “the Carvalho et al. publication”) and Kiguchi et al. (US 2017/0266625 A1), and further in view of Hironaka et al. (US 2015/0258505 A1).

	With regard to claims 2-4, the Chatterjee et al. publication, Elfert et al. and the Carvalho et al. publication do not teach the polymer membrane further comprising a filtration membrane which acts as a support for the crosslinked polyethylene glycol (PEG) network polymer.
	Hironaka et al. discloses providing a filtration (porous) membrane which acts as a support for a polymeric membrane (1), wherein the filtration membrane comprises polyacrylonitrile having a molecular weight cutoff of 100,000 Daltons or less at Figs. 1 and 2 and paragraphs [0051]-[0055] and [0108]-[0109].
	It would have been obvious to incorporate the filtration membrane of Hironaka et al. into the polymer membrane of the Chatterjee et al. publication, Elfert et al. and the Carvalho et al. publication to provide mechanical strength and allow the crosslinked PEG polymer to be formed as this as possible, as suggested by Hironaka et al. at paragraph [0053].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie of obviousness is seen as existing absent a showing of unacted or unobvious results. See MPEP 2144.05.

	With regard to claim 5, the Chatterjee et al. publication, Elfert et al. and the Carvalho et al. publication do not teach the filtration membrane further comprising a polyester support layer.
	Hironaka et al. discloses the filtration membrane further comprising a polyester support layer to further impart mechanical strength at paragraph [0056].
	It would have been obvious to incorporate the polyester support layer of Hironaka et al. into the polymer membrane of the Chatterjee et al. publication, Elfert et al. and the Carvalho et al. publication to further impart mechanical strength, as suggested by Hironaka et al. at paragraph [0056].

	With regard to claims 14, 16, 17 and 19, the Chatterjee et al. publication as modified by Elfert et al., the Carvalho et al. publication and Hironaka et al. likewise teaches the corresponding method of 

	With regard to claim 15, the Chatterjee et al. publication discloses a reaction time of 3-6 hours at page 101, second column, first and second paragraphs.
	However, one of ordinary skill in the art would recognize that a shorter reaction time, such as under 100 minutes, could be used if less crosslinking was desired. This is especially true since 100 minutes would be expected to yield significant crosslinking.

With regard to claim 18, the Chatterjee et al. publication does not disclose values from l, m and n within the recited ranges.
	The Carvalho et al. publication teaches obtaining crosslinked membranes from polyethylene glycol having a molecular weight of 600 or 1000 such that l, m and n are 14 or 23 at the abstract and the Experimental section at page 1741, second column to page 1742, first column.
	It would have been obvious to one of ordinary skill in the art to incorporate the polyethylene glycol having the molecular weights of the Carvalho et al. publication into the method of the Chatterjee et al. publication since such polyethylene glycols are recognized in the art as being suitable for forming crosslinked membranes. See MPEP 2144.07.

	With regard to claim 20, the Chatterjee et al. publication discloses the PEG oligomer in an amount (15 ml) of an aprotic solvent (DMSO) before combining the PEG oligomer with the triisocyanate crosslinker at page 101, second column, first paragraph.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 17, 2021